Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election of Group 1I (Claims 2-19) in the reply filed on 10 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are pending.  Claims 2-19 are examined.  Claims 1 and 20 are withdrawn.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority to 2019-046797, filed 03/14/2019at the Japan Patent Office.
Claim Objection
Claim 2 is objected to because of the following informalities: the acronym “QUBO variables” has to spell out.  Appropriate correction is required.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
101 Analysis 
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
101 Analysis – Step 1: statutory category
Independent claim 2 is rejected under 35 USC §101 because the claimed invention is not directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1: No)
Dependent claims 3-19 are rejected under 35 U.S.C. §101 based on their dependency on the base claim 2 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-19 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-8, and 11 recite “… capacitated variable …”  which is indefinite and unclear what the variable is.  For examination and interpretation purpose, “… capacitated variable …” is  variable that has a capacity.   Appropriate correction is required.  
Claim 2 recites “… an inter-city travel step number …”  which is indefinite and unclear what the number is.  For examination and interpretation purpose, “… an inter-city travel step number …” is a variable describing inter-city travel.   Appropriate correction is required.  
Claims 5-8 recite “… change positively or negatively …”, “positively or negatively increase or decrease”, and “positively or negatively increasing or decreasing” which is indefinite and unclear what positively or negatively means.  For examination and interpretation purpose, “positively” is increasing, and “negatively” is decreasing.   Appropriate correction is required.  
.	Dependent claims 3-19 are additionally rejected based on dependency on rejected base claim 2..
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-19 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Neukart et al., US 2019/0164418 (A1).
As to claim 1, Neukart teaches an ising solver system (“3. Classical: Formulate the problem as a QUBO and translate it into an Ising-model”, ¶50), wherein: 
change of a capacitated variable in an ising solver is able to be described by introducing an interaction between QUBO variables depending on a relation between a departure point of a first city among a plurality of cities and an arrival point of a second city among the plurality of cities (“As routes overlap, which is also a condition for the redistribution, the problem could be represented with 1694 logical Qbits and 2926 constraints. A challenge in this scenario is the restricted connectivity between Qbits, which limits the ability to directly solve arbitrarily structured problems. To solve a problem directly in the Quantum Central Processor (QPU) if there is an interaction between problem variables s.sub.1 and s.sub.2, then a physical connection (edge) must exist between the Qbits representing the values of these variables. For most problems, the interactions between variables do not match the Qbit connectivity. This limitation can be circumvented using embedding. However, this solution requires finding an embedding or mapping of problem variables to Qbits. Finding such an embedding is itself a hard optimization problem. In this example a chip was used that featured 1135 Qbits, thus it was not possible to embed it all on the chip at once, so the problem was split, for which the D-Wave tool QSage was used, which is, amongst other D-Wave tools. QSage is one example of a translator designed for optimization problems, but other translators may be used provided they have the functionality necessary required. Finally, the translation from Ising to QUBO”, ¶83, the route is among “departure point’ and “destination point” in ¶46 in a region as shown in Figs. 11A and B); and 
a concept of an inter-city travel step number for travel between the plurality of cities is expressed by describing the change (“by iterative execution of the algorithm on newly predicted hotspots, equilibrium is achieved over time. After the redistribution of vehicles given the predicted hotspots, hotspots are classically predicted given the new situation and the vehicles in the new target zone were optimized”, ¶83).
As to claim 3, Neukart teaches the ising solver system wherein: 
the capacitated variable of the ising solver includes a time point for describing a required time (“by combining classical computing machine learning to predict traffic flux minimization before its occurrence, with quantum annealing to optimize future positions of vehicles. Vehicles are redirected to minimize the travel time for each vehicle, taking into account other vehicles in the road network”, abs, ¶50, 83). 
As to claim 4, Neukart teaches the ising solver system wherein: 
ihe capacitated variable of the ising solver monotonically increases or decreases (Figs. 9 and 10 shows that the quantum annealing curve is monotonically increases or decreases).
As to claim 5, Neukart teaches the ising solver system wherein: 
the capacitated variable of the ising solver is associated with an arrival city and is able to change positively or negatively (source to destination time of the routes can be more or less, ¶113). 
As to claim 6, Neukart teaches the ising solver system wherein: 
in the ising solver, the capacitated variable allowed to positively or negatively increase or decrease inciudes a state variable (Figs. 9 and 10 show different states of 0 and 1; source to destination time of the routes can be more or less, ¶113). 
As to claim 7, Neukart teaches the ising solver system wherein: 
the capacitated variable of the ising solver includes a time point (source to destination in terms of time, ¶66-71); and 
the capacitated variable of the ising solver includes addition of positive change or negative change of a capacity associated with an arrival city and a state variable (source to destination may have similar and dissimilar or similar route based on time, space and binary variable, ¶66-71). 
As to claim 8, Neukart teaches the ising solver system wherein: 
the capacitated variable of the ising solver monotonically increases or decreases (Figs. 9 and 10 shows the curve monotonically increases or decreases); and 
the capacitated variable capable of positively or negatively increasing or decreasing includes a state variable (Figs. 9 and 10 shows the curve increasing or decreasing). 
As to claim 9, Neukart teaches the ising solver system wherein: 
a city that cannot be reached is set by introducing the interaction (route for a vehicle is not executed when no hotspots exist, ¶83-100).
As to claim 10, Neukart teaches the ising solver system wherein: 
a basic constraint and a parameter are set by introducing the interaction (constraint variables and Qbit connectivity are used in the interaction, ¶83). 
As to claim 11, Neukart teaches the ising solver system wherein: 
a cost of the ising solver depends on a time point or the capacitated variable that monotonically increases or decreases (Figs. 9 and 10 shows that the quantum annealing curve is monotonically increases or decreases). 
As to claim 12, Neukart teaches the ising solver system wherein: 
a schedule time unit in a timetable of the ising solver has a time point dependency (Fig. 2 and related text; time windows for segments in route segments, ¶32-33). 
As to claim 13, Neukart teaches the ising solver system wherein: 
a schedule time unit in a timetable of the ising solver has a vehicle type dependency (Fig. 2 and related text; time windows for segments in route segments for different sizes of vehicles, ¶31-33). 
As to claim 14, Neukart teaches the ising solver system wherein: 
the capacitated variable of the ising solver is different from a cost (variables for the QUBO is time window, ¶71, claim 4).
As to claim 15, Neukart teaches the ising solver system wherein: 
an arrival allowance to at least one of the plurality of cities is set in accordance with a time point or the capacitated variable that monotonically increases or decreases (Figs. 3, 9, and 10 and related text: ¶36).
As to claim 16, Neukart teaches the ising solver system wherein: 
a range of a time point of the ising solver or a range of a capacity that monotonically increases or decreases differs for each of a plurality of vehicles (Figs. 9 and 10 and related text: ¶31-33). 
As to claim 17, Neukart teaches the ising solver system wherein: 
a plurality of vehicles includes a first vehicle and a second vehicle; and 
when, in the ising solver, a time point of the first vehicle or the capacitated variable that is used for the first vehicle and monotonically increases or decreases is in an identical range to a range of the second vehicle, the second vehicle does not visit a city that the first vehicle visits (cost of the vehicle occupancy of the street segment in which one and only route for each vehicle based on the QUBO matrix and the route does not overlap, ¶73-79).
As to claim 18, Neukart teaches the ising solver system wherein: 
in the ising solver, arrival allowance or arrival rejection of a specific vehicle to the plurality of cities is set (one and only route for each vehicle based on the QUBO matrix and the route does not overlap, ¶73-79).
As to claim 19, Neukart teaches the ising solver system wherein: 
the interaction includes an interaction that generates a tendency for equally assigning a variable associated with each of the plurality of cities to each vehicle (equilibrium is sought for variables in an interaction, 83). 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667